PER CURIAM.
Appellant challenges a circuit court order denying his petition for writ of manda*809mus as time barred under section 95.11(5)(f), Florida Statutes, and also finding that appellant did not establish an entitlement to mandamus relief. We conclude that the petition was timely, as it was filed within one year of the Florida Commission on Offender Review’s December 13, 2012 action. We affirm, however, because we conclude that the circuit court reached the correct result on the merits of the petition.
ROBERTS, C.J., MAKAR and BILBREY, JJ., concur.